[a1041advisorsvi001.jpg]
CONFIDENTIAL AND PROPRIETARY This company is the general partner of Apollo
Investment Fund VI, L.P. and earns the “carried interest” on Fund VI profits.
Apollo Advisors VI, L.P. Amended and Restated Limited Partnership Agreement
Dated as of April 14, 2005 Amended as of August 26, 2005 THE TRANSFER OF THE
PARTNERSHIP INTERESTS DESCRIBED IN THIS AGREEMENT IS RESTRICTED AS DESCRIBED
HEREIN.



--------------------------------------------------------------------------------



 
[a1041advisorsvi002.jpg]
i TABLE OF CONTENTS Page ARTICLE 1
DEFINITIONS................................................................................................1
ARTICLE 2 FORMATION AND
ORGANIZATION........................................................8 Section
2.1
Formation.................................................................................................8
Section 2.2 Name
........................................................................................................8
Section 2.3
Offices......................................................................................................9
Section 2.4 Term of Partnership
.................................................................................9
Section 2.5 Purpose of the Partnership
.......................................................................9 Section
2.6 Actions by
Partnership...........................................................................10
Section 2.7 Admission of Limited Partners
..............................................................10 ARTICLE 3
CAPITAL......................................................................................................10
Section 3.1 Contributions to
Capital.........................................................................10
Section 3.2 Rights of Partners in Capital
..................................................................11 Section 3.3
Capital
Accounts....................................................................................11
Section 3.4 Allocation of Profit and
Loss.................................................................12 Section
3.5 Tax
Allocations......................................................................................13
Section 3.6 Reserves; Adjustments for Certain Future Events
.................................13 Section 3.7 Finality and Binding Effect of
General Partner's Determinations .........14 ARTICLE 4 DISTRIBUTIONS
........................................................................................14
Section 4.1
Distributions...........................................................................................14
Section 4.2 Withholding of Certain
Amounts...........................................................15 Section 4.3
Limitation on
Distributions....................................................................16
ARTICLE 5
MANAGEMENT..........................................................................................16
Section 5.1 Rights and Powers of the General Partner
.............................................16 Section 5.2 Delegation of Duties
..............................................................................17
Section 5.3 Transactions with
Affiliates...................................................................18
Section 5.4 Expenses
................................................................................................19
Section 5.5 Rights of Limited Partners
.....................................................................19 Section
5.6 Other Activities of Partners
...................................................................19 Section
5.7 Duty of Care; Indemnification
...............................................................20 ARTICLE 6
ADMISSIONS, TRANSFERS AND WITHDRAWALS.............................21 Section 6.1
Admission of Additional Limited Partners; Effect on Points ................21
Section 6.2 Admission of Additional General Partner
.............................................22 Section 6.3 Transfer of
Interests of Limited Partners ...............................................22
Section 6.4 Withdrawal of Partners
..........................................................................23
Section 6.5 Pledges
...................................................................................................24



--------------------------------------------------------------------------------



 
[a1041advisorsvi003.jpg]
ii ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS.......................................................................................25
Section 7.1 Allocation of Points
...............................................................................25
Section 7.2 Retirement of
Partner.............................................................................25
Section 7.3 Effect of Retirement on
Points...............................................................26 Section
7.4 Non- solicitation; Non-
compete............................................................27 ARTICLE 8
DISSOLUTION AND LIQUIDATION
.......................................................28 Section 8.1
Dissolution and Liquidation of Partnership
...........................................28 ARTICLE 9 GENERAL
PROVISIONS............................................................................29
Section 9.1 Amendment of Partnership Agreement
.................................................29 Section 9.2 Special
Power-of-Attorney
....................................................................30 Section
9.3 Notices
...................................................................................................32
Section 9.4 Agreement Binding Upon Successors and Assigns
...............................32 Section 9.5 Merger, Consolidation,
etc.....................................................................32
Section 9.6 Governing Law
......................................................................................33
Section 9.7 Termination of Right of Action
.............................................................33 Section 9.8
Confidentiality
.......................................................................................33
Section 9.9 Not for Benefit of
Creditors...................................................................34
Section 9.10
Consents.............................................................................................34
Section 9.11 Reports
...............................................................................................34
Section 9.12 Filings
................................................................................................34
Section 9.13 Headings, Gender, Etc.
......................................................................34



--------------------------------------------------------------------------------



 
[a1041advisorsvi004.jpg]
1 APOLLO ADVISORS VI, L.P. A Delaware Limited Partnership AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
of APOLLO ADVISORS VI, L.P. made as of the 26th day of August, 2005 by and among
Apollo Capital Management VI, LLC, a Delaware limited liability company, as the
sole general partner, and the persons whose names and addresses are set forth in
the Schedule of Partners under the caption “Limited Partners” as the limited
partners. W I T N E S S E T H : WHEREAS, on April 14, 2005, Apollo Capital
Management VI, LLC filed with the Secretary of State of the State of Delaware a
Certificate of Limited Partnership to form Apollo Advisors VI, L.P. as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act, pursuant
to an agreement among Apollo Capital Management VI, LLC, as sole general
partner, and Messrs. Leon D. Black and John J. Hannan as initial limited
partners (the “Original Agreement”); WHEREAS, the parties wish to amend and
restate the Original Agreement in its entirety in connection with the
commencement of operations of the Funds (as defined herein); NOW, THEREFORE, the
parties hereto hereby agree as follows: ARTICLE 1 DEFINITIONS “Act” means the
Delaware Revised Uniform Limited Partnership Act, as in effect on the date
hereof and as amended from time to time, or any successor law. “Advisory Board”
has the meaning ascribed to that term in each of the Fund LP Agreements.
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“Agreement” means this Amended and Restated Limited Partnership Agreement, as
amended or supplemented from time to time. “AIF” means Apollo Investment Fund
VI, L.P., a limited partnership formed under the Act.



--------------------------------------------------------------------------------



 
[a1041advisorsvi005.jpg]
2 “Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3. “Cause” means with respect to any Limited Partner, an election by such
Limited Partner in accordance with Section 7.2(a)(ii) or a determination by the
General Partner that any of the following events has occurred with respect to
such Limited Partner: (a) the Limited Partner's conviction of a felony or plea
of no contest to a felony charge; (b) the Limited Partner's intentional
violation of law in connection with any transaction involving the purchase,
sale, loan or other disposition of, or the rendering of investment advice with
respect to, any security, futures or forward contract, insurance contract, debt
instrument or currency; (c) dishonesty, bad faith, gross negligence, willful
misconduct, fraud or willful or reckless disregard of duties by a Limited
Partner in connection with the performance of any services on behalf of the
Partnership or any Affiliate; (d) intentional failure by a Limited Partner to
comply with any reasonable directive of the General Partner in connection with
the performance of any services on behalf of the Partnership or any Affiliate;
(e) intentional breach by a Limited Partner of any material provision of this
Agreement, any of the Fund LP Agreements, the Co-Investors (A) LLC Agreement or
any of the equivalent agreements of any other Affiliate; (f) intentional
violation by a Limited Partner of any material written policies adopted by the
General Partner governing the conduct of Persons performing services on behalf
of the Partnership or any Affiliate; (g) the taking of or omission to take any
action that has caused or substantially contributed to a material deterioration
in the business or reputation of the Partnership or any of its Affiliates, or
that was otherwise materially disruptive of their business or affairs; provided,
however, that the term Cause shall not include for this purpose (i) any mistake
of judgment made in good faith with respect to any transaction respecting a
Portfolio Investment for the account of any of the Funds or (ii) a communication
to other Partners, in a professional and business-like manner, of any bona fide
disagreement or suggestion concerning a proposed action by the Partnership or an
Affiliate; (h) the failure by a Limited Partner to devote a significant portion
of time to performing services as an agent of the Partnership without the prior
consent of the General Partner, other than by reason of death or Disability; (i)
the obtaining by a Limited Partner of any material improper personal benefit as
a result of a breach by such Limited Partner of any covenant or agreement
(including, without limitation, a breach by a Limited Partner of the
Partnership’s code of ethics or a material breach



--------------------------------------------------------------------------------



 
[a1041advisorsvi006.jpg]
3 by a Limited Partner of other written policies furnished to the Limited
Partner relating to personal investment transactions or of any covenant,
agreement, representation or warranty contained in any of the Fund LP
Agreements); or (j) the declaration by a Voting Partner of Bankruptcy (as such
term is defined in each of the Fund LP Agreements); provided, however, that if a
failure, breach, violation or action or omission described in any of clauses (d)
through (g) is capable of being cured, the Limited Partner has failed to do so
after being given notice and a reasonable opportunity to cure. “Certificate”
means the Certificate of Limited Partnership of the Partnership and any
amendments thereto as filed with the office of the Secretary of State of the
State of Delaware. “Clawback Payment” means any payment required to be made by
the Partnership to any Fund pursuant to Section 10.3 of the Fund LP Agreement of
such Fund. “Clawback Share” means, with respect to any Limited Partner and any
Clawback Payment, a portion of such Clawback Payment equal to (i) the cumulative
amount distributed to such Limited Partner prior to the time of determination of
Operating Profit attributable to the Fund to which the Clawback Payment is
required to be made, divided by (ii) the cumulative amount so distributed to all
Partners with respect to such Operating Profit attributable to such Fund. “Code”
means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law. “Co-Investors (A) LLC Agreement” means
the limited liability company agreement of Apollo Co-Investors VI (A), LLC, as
amended from time to time. “Code” means the United States Internal Revenue Code
of 1986, as amended and as hereafter amended, or any successor law. “Commitment
Period” has the meaning ascribed to that term in each of the Fund LP Agreements.
“Confidential Information” means information that has not been made publicly
available by or with the permission of the General Partner and that is obtained
or learned by a Limited Partner as a result of or in connection with his
association with the Partnership or any of its Affiliates concerning the
business, affairs or activities of the Partnership, any of its Affiliates or any
of the Portfolio Investments, including, without limitation, models, codes,
client information (including client identity and contacts, client lists, client
financial or personal information), financial data, know-how, computer software
and related documentation, trade secrets, and other forms of sensitive or
valuable non-public information obtained or learned by the Limited Partner as a
result of such Limited Partner’s participation in the Partnership. For the
avoidance of doubt, Confidential Information does not include information
concerning non-proprietary business or



--------------------------------------------------------------------------------



 
[a1041advisorsvi007.jpg]
4 investment practices, methods or relationships customarily employed or entered
into by comparable business enterprises “Covered Person” has the meaning
ascribed to that term in Section 5.7. “Disability” means, with respect to a
Limited Partner, any physical or mental illness, disability or incapacity that
prevents the Limited Partner from performing substantially all of the duties
delegated to him as an agent of the Partnership pursuant to Section 5.2. “FC
Loss” means, for each Fund with respect to any Fiscal Year, the portion of any
Net Loss and any Portfolio Investment Loss allocable to the Partnership, but
only to the extent such allocation is made by such Fund to the Partnership in
proportion to the Partnership's capital contribution to such Fund, as determined
pursuant to the Fund LP Agreement. “FC Profit” means, for each Fund with respect
to any Fiscal Year, the portion of any Net Income and any Portfolio Investment
Gain allocable to the Partnership, but only to the extent such allocation is
made by such Fund to the Partnership in proportion to the Partnership's capital
contribution to such Fund, as determined pursuant to the Fund LP Agreement. “FC
Share” means a share of the FC Profit or FC Loss with respect to each of the
Funds. The aggregate number of FC Shares with respect to each Fund shall be
equal to the dollar amount of the Partnership's capital commitment to such Fund.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)(iii)), unless the General Partner shall
elect another fiscal year for the Partnership which is a permissible taxable
year under the Code. “Fund” means each of AIF and each other entity that is a
“Co-Investing Entity” within the meaning of the Fund LP Agreement of AIF. Such
term also includes each alternative investment vehicle created by any such
Co-Investing Entity, to the extent the context so requires. “Fund LP Agreement”
means the limited partnership agreement of any of the Funds, as amended from
time to time. “General Partner” means Apollo Capital Management VI, LLC, a
Delaware limited liability company, in its capacity as general partner of the
Partnership or any successor to the business of the General Partner in its
capacity as general partner of the Partnership. “Giveback Amount” has the
meaning ascribed to that term in Section 7.4(d). “Investment Committee” means
the committee constituted pursuant to the Management Company LP Agreement.
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner and
any Voting Partner, until



--------------------------------------------------------------------------------



 
[a1041advisorsvi008.jpg]
5 such Person withdraws entirely as a limited partner of the Partnership, in his
capacity as a limited partner of the Partnership. All references herein to a
Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each Person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and his Related Parties. “Management Company” has the meaning ascribed
to that term in each of the Fund LP Agreements. “Management Company LP
Agreement” means the limited partnership agreement of the Management Company, as
amended from time to time. “Managing Partner” means the Partnership in its
capacity as a general partner of any of the Funds pursuant to the Fund LP
Agreement. “Maximum Dilution Percentage” has the meaning ascribed to that term
in Section 6.1(a). “Net Income” has the meaning ascribed to that term in each of
the Fund LP Agreements. “Net Loss” has the meaning ascribed to that term in each
of the Fund LP Agreements. “Operating Loss” means, with respect to any Fiscal
Year, any net loss of the Partnership, adjusted to exclude (i) any FC Profit or
FC Loss and (ii) the effect of any reorganization, restructuring or other
capital transaction Proceeds derived by the Partnership. To the extent derived
from any Fund, any items of income, gain, loss, deduction and credit shall be
determined in accordance with the same accounting policies, principles and
procedures applicable to the determination by the relevant Fund, and any items
not derived from a Fund shall be determined in accordance with the accounting
policies, principles and procedures used by the Partnership for federal income
tax purposes. “Operating Profit” means, with respect to any Fiscal Year, any net
income of the Partnership, adjusted to exclude (i) any FC Profit or FC Loss and
(ii) the effect of any reorganization, restructuring or other capital
transaction Proceeds derived by the Partnership. To the extent derived from any
Fund, any items of income, gain, loss, deduction and credit shall be determined
in accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for federal income tax
purposes. “Partner” means the General Partner or any of the Limited Partners,
and “Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the limited partnership continued pursuant to this
Agreement.



--------------------------------------------------------------------------------



 
[a1041advisorsvi009.jpg]
6 “Permanent Disability” means a Disability that continues for (a) periods
aggregating at least 24 months during any period of 48 consecutive months or (b)
such shorter period as the General Partner may determine. “Person” means any
individual, partnership, corporation, limited liability company, joint venture,
joint stock company, unincorporated organization or association, trust
(including the trustees thereof, in their capacity as such), government,
governmental agency, political subdivision of any government, or other entity.
“Point” means a 1/2,000 share of Operating Profit or Operating Loss. The
aggregate number of Points assigned or available for assignment to all Partners
shall not at any time exceed 2,000. “Portfolio Investment” has the meaning
ascribed to that term in each of the Fund LP Agreements. “Portfolio Investment
Gain” has the meaning ascribed to that term in each of the Fund LP Agreements.
“Portfolio Investment Loss” has the meaning ascribed to that term in each of the
Fund LP Agreements. “Reference Rate” means the interest rate described in
Section 3.1(c) (or the corresponding provision) of each of the Fund LP
Agreements. “Related Party” means, with respect to any Limited Partner: (a) any
spouse, child or other lineal descendant or collateral relative, or any natural
Person who occupies the same principal residence as the Limited Partner; (b) any
trust or estate in which the Limited Partner and any Related Party or Related
Parties (other than such trust or estate) collectively have more than 80 percent
of the beneficial interests (excluding contingent and charitable interests); and
(c) any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and (d) any Person with respect to whom such
Limited Partner is a Related Party. “Required Voting Partners” means, at any
time, at least two-thirds by number of Limited Partners that are Voting Partners
at such time. “Retired Partner” means any Limited Partner who has become a
retired partner in accordance with or pursuant to Section 7.2.



--------------------------------------------------------------------------------



 
[a1041advisorsvi010.jpg]
7 “Schedule of Partners” means a schedule to be maintained by the General
Partner showing the following information with respect to each Partner: name,
address, date of admission and retirement, required capital contribution, and FC
Shares. “Transfer” means any direct or indirect sale, exchange, transfer,
assignment or other disposition by a Partner of any or all of his interest in
the Partnership (whether respecting, for example, economic rights only or all
the rights associated with the interest) to another Person, whether voluntary or
involuntary. “Triggering Event” has the meaning ascribed to such term in each of
the Fund LP Agreements. “UCC” has the meaning ascribed to that term in Section
6.5(d). “Unvested Points” means, with respect to any Limited Partner as of the
commencement of any Vesting Period, any amount by which (a) the total Points
assigned to such Limited Partner as of such date, excluding, unless otherwise
determined by the General Partner, any Points assigned to such Limited Partner
pursuant to Section 7.3(b), exceed (b) such Limited Partner's Vested Points, if
any, as of such time. Any reduction of such Limited Partner's Points in
connection with the admission of a new Partner or the increase of the Points of
any existing Limited Partner pursuant to Section 6.1 shall first reduce such
Limited Partner's Unvested Points to the extent thereof, and the balance of any
such reduction shall be applied to such Limited Partner's Vested Points. “Vested
Points” means, with respect to any Limited Partner at any time, the sum of: (a)
with respect to the first Vesting Period, the product of (i) such Limited
Partner's Points as of the commencement of the first Vesting Period multiplied
by (ii) such Limited Partner's Vesting Percentage with respect to the first
Vesting Period, plus (b) with respect to each Vesting Period after the first
Vesting Period and without duplication (i) such Limited Partner's Vested Points,
if any, as of the close of the immediately preceding Vesting Period, plus (ii)
the product of (A) such Limited Partner's Unvested Points as of the commencement
of such Vesting Period multiplied by (B) such Limited Partner's Vesting
Percentage with respect to such Vesting Period. “Vesting Date” means, with
respect to any Limited Partner,



--------------------------------------------------------------------------------



 
[a1041advisorsvi011.jpg]
8 “Vesting Percentage” means, with respect to any Vesting Period of any Limited
Partner, “Voting Partner” means each of the members of the Investment Committee,
so long as he has not become a Retired Partner. All references herein to a
Voting Partner (except in the definition of Required Voting Partners) shall be
construed as referring collectively to such Voting Partner and to each Related
Party of such Voting Partner that also is or that previously was a Limited
Partner (unless such Limited Partner is a Retired Partner), except to the extent
that the General Partner determines that the context does not require such
interpretation as between such Voting Partner and his Related Parties. ARTICLE 2
FORMATION AND ORGANIZATION Section 2.1 Formation The Partnership was formed and
is hereby continued as a limited partnership under and pursuant to the Act. The
Certificate was filed on April 14, 2005. The General Partner shall execute,
acknowledge and file any amendments to the Certificate as may be required by the
Act and any other instruments, documents and certificates which, in the opinion
of the Partnership's legal counsel, may from time to time be required by the
laws of the United States of America, the State of Delaware or any other
jurisdiction in which the Partnership shall determine to do business, or any
political subdivision or agency thereof, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Partnership. Section 2.2 Name The name
of the Partnership shall be “Apollo Advisors VI, L.P.” or such other name as the
General Partner hereafter may adopt upon causing an appropriate amendment to be
made to this Agreement and to the Certificate to be filed in accordance with the
Act. Promptly thereafter, the General Partner shall send notice thereof to each
Limited Partner. “Vesting Period” means, with respect to any Limited Partner, an
initial period that commences as of the later of January 1, 2006 or the
effective date of such Limited Partner's admission to the Partnership and ends
on the first Vesting Date thereafter, and each subsequent period that commences
on the next day following the immediately preceding Vesting Date and ends on the
next succeeding Vesting Date.



--------------------------------------------------------------------------------



 
[a1041advisorsvi012.jpg]
9 Section 2.3 Offices (a) The Partnership shall maintain its principal office,
and may maintain one or more additional offices, at such place or places as the
General Partner may from time to time determine. (b) The General Partner shall
arrange for the Partnership to have and maintain in the State of Delaware, at
the expense of the Partnership, a registered office and registered agent for
service of process on the Partnership as required by the Act. Section 2.4 Term
of Partnership (a) The term of the Partnership shall continue until the
dissolution (without continuation) of all of the Funds or the earlier of: (i) at
any time there are no Limited Partners, unless the business of the Partnership
is continued in accordance with the Act; (ii) any event that results in the
General Partner ceasing to be a general partner of the Partnership under the
Act, provided that the Partnership shall not be dissolved and required to be
wound up in connection with any such event if (A) at the time of the occurrence
of such event there is at least one remaining general partner of the Partnership
who is hereby authorized to and does carry on the business of the Partnership,
or (B) within 90 days after the occurrence of such event, a majority of the
Limited Partners agree in writing or vote to continue the business of the
Partnership and to the appointment, effective as of the date of such event, if
required, of one or more additional general partners of the Partnership; and
(iii) the entry of a decree of judicial dissolution under Section 17-802 of the
Act. (b) The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces his right to such a decree of dissolution or to seek the
appointment of a liquidator for the Partnership, except as provided herein.
Section 2.5 Purpose of the Partnership The principal purpose of the Partnership
is to act as the sole general partner or as the managing general partner (as the
case may be) of each of the Funds pursuant to their respective Fund LP
Agreements and to undertake such related and incidental activities and execute
and deliver such related documents necessary or incidental thereto. The purpose
of the Partnership shall be limited to serving as a general partner of direct
investment funds, including any of their Affiliates, and the provision of
investment management and advisory services.



--------------------------------------------------------------------------------



 
[a1041advisorsvi013.jpg]
10 Section 2.6 Actions by Partnership The Partnership may execute, deliver and
perform, and the General Partner may execute and deliver, all contracts,
agreements and other undertakings, and engage in all activities and transactions
as may in the opinion of the General Partner be necessary or advisable to carry
out the objects and purposes of the Partnership, without the approval or vote of
any Limited Partner. Section 2.7 Admission of Limited Partners On the date
hereof, the Persons whose names are set forth in the Schedule of Partners under
the caption “Limited Partners” shall be admitted to the Partnership as limited
partners of the Partnership upon their execution of a counterpart of this
Agreement or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner's intent to become a Limited Partner.
ARTICLE 3 CAPITAL Section 3.1 Contributions to Capital (a) Any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners. Contributions to the capital of the
Partnership shall be made as of the date of admission of such Limited Partner as
a limited partner of the Partnership and as of each such other date as may be
specified by the General Partner. Except as otherwise permitted by the General
Partner, all contributions to the capital of the Partnership by each Limited
Partner shall be payable exclusively in cash. (b) The General Partner shall make
capital contributions from time to time to the extent necessary to ensure that
the Partnership meets its obligations to make contributions of capital to each
of the Funds. (c) No Partner shall be obligated, nor shall any Partner have any
right, to make any contribution to the capital of the Partnership other than as
specified in this Section 3.1. No Limited Partner shall be obligated to restore
any deficit balance in his Capital Account. (d) To the extent, if any, that at
the time of the Final Distribution (as defined in each of the Fund LP
Agreements), it is determined that the Partnership, as a general partner of each
of the Funds, is required to make any Clawback Payment with respect to any of
the Funds, each Limited Partner shall be required to participate in such payment
and contribute to the Partnership for ultimate distribution to the limited
partners of the relevant Fund an amount equal to such Limited Partner's Clawback
Share of any Clawback Payment, but not in any event in excess of the cumulative
amount theretofore distributed to such Limited Partner with respect to the
Operating Profit attributable to such Fund. For purposes of determining each
Limited Partner’s required contribution, each Limited Partner’s allocable share
of any Escrow Account (as defined in the Fund LP Agreements), to the extent
applied to satisfy any portion of a Clawback Payment,



--------------------------------------------------------------------------------



 
[a1041advisorsvi014.jpg]
11 shall be treated as if it had been distributed to such Limited Partner and
re-contributed by such Limited Partner pursuant to this Section 3.1(d) at the
time of such application. Section 3.2 Rights of Partners in Capital (a) No
Partner shall be entitled to interest on his capital contributions to the
Partnership. (b) No Partner shall have the right to distributions or the return
of any contribution to the capital of the Partnership except (i) for
distributions in accordance with Section 4.1 or (ii) upon dissolution of the
Partnership. The entitlement to any such return at such time shall be limited to
the value of the Capital Account of the Partner. The General Partner shall not
be liable for the return of any such amounts. Section 3.3 Capital Accounts (a)
The Partnership shall maintain for each Partner a separate Capital Account. (b)
Each Partner's Capital Account shall have an initial balance equal to the amount
of cash and the value of any securities or other property constituting such
Partner's initial contribution to the capital of the Partnership. (c) Each
Partner's Capital Account shall be increased by the sum of: (i) the amount of
cash and the net value of any securities or other property constituting
additional contributions by such Partner to the capital of the Partnership
permitted pursuant to Section 3.1, plus (ii) the portion of any FC Profit
allocated to such Partner's Capital Account pursuant to Section 3.4, plus (iii)
the portion of any Operating Profit allocated to such Partner's Capital Account
pursuant to Section 3.4, plus (iv) such Partner’s allocable share of any
decreases in any reserves recorded by the Partnership pursuant to Section 3.6
and any receipts determined to be applicable to a prior period pursuant to
Section 3.6(b), to the extent the General Partner determines that, pursuant to
any provision of this Agreement, such item is to be credited to such Partner's
Capital Account on a basis which is not in accordance with the current
respective Points of all Partners. (d) Each Partner's Capital Account shall be
reduced by the sum of (without duplication): (i) the portion of any FC Loss
allocated to such Partner's Capital Account pursuant to Section 3.4, plus (ii)
the portion of any Operating Loss allocated to such Partner's Capital Account
pursuant to Section 3.4, plus



--------------------------------------------------------------------------------



 
[a1041advisorsvi015.jpg]
12 (iii) the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or 8.1 including any amount deducted
pursuant to Section 4.2 or 5.4 from any such amount distributed, plus (iv) any
withholding taxes or other items payable by the Partnership, any increases in
any reserves recorded by the Partnership pursuant to Section 3.6 and any
payments determined to be applicable to a prior period pursuant to Section 3.6,
to the extent the General Partner determines that, pursuant to Sections 3.6,
4.2, 5.4 or pursuant to any other provision of this Agreement, such item is to
be charged to such Partner's Capital Account on a basis which is not in
accordance with the current respective Points of all Partners. Section 3.4
Allocation of Profit and Loss (a) Allocations of Profit. FC Profit and Operating
Profit for any Fiscal Year shall be allocated to the Partners: (i) first, to
Partners to which FC Loss and Operating Loss previously have been allocated
pursuant to Section 3.4(b), to the extent of and in proportion to the amount of
such Losses; (ii) next, to the extent that the cumulative amount of
distributions pursuant to Article 4 (other than distributions representing a
return of such Partners' capital contributions) exceeds the cumulative amount of
FC Profit and Operating Profit previously allocated to such Partners pursuant to
Section 3.4(a), in the order that such distributions occurred; and (iii)
thereafter, any remaining such FC Profit and Operating Profit shall be allocated
among the Partners so as to produce Capital Accounts (computed after taking into
account any other FC Profit and Operating Profit or FC Loss and Operating Loss
for the Fiscal Year in which such event occurred and all distributions pursuant
to Article 4 with respect to such Fiscal Year and after adding back each
Partner's share, if any, of Partner Nonrecourse Debt Minimum Gain or Partnership
Minimum Gain) for the Partners such that a distribution of an amount of cash
equal to such Capital Account balances in accordance with such Capital Account
balances would be in the amounts, sequence and priority set forth in Article 4.
(b) Allocations of Losses. Subject to the limitation of Section 3.4(c), FC Loss
for any Fiscal Year shall be allocated among the Partners in proportion to their
respective FC Shares as of the close of such Fiscal Year, and Operating Loss for
any Fiscal Year shall be allocated among the Partners in proportion to their
respective Points as of the close of such Fiscal Year. (c) To the extent that
the allocations of FC Loss or Operating Loss contemplated by Section 3.4(b)
would cause the Capital Account of any Limited Partner to be less than zero,
such FC Loss or Operating Loss shall to that extent instead be allocated to and
debited against the Capital Account of the General Partner (or, at the direction
of the General Partner, to those Limited Partners who are members of the General
Partner in proportion to their limited liability company interests in the
General Partner). Following any such adjustment pursuant to Section 3.4(c) with
respect to any Limited Partner, any FC Profit or Operating Profit for any
subsequent Fiscal Year which would otherwise be credited to the Capital Account
of such Limited Partner



--------------------------------------------------------------------------------



 
[a1041advisorsvi016.jpg]
13 pursuant to Section 3.4(a) shall instead be credited to the Capital Account
of the General Partner (or relevant Limited Partners) until the cumulative
amounts so credited to the Capital Account of the General Partner (or relevant
Limited Partners) with respect to such Limited Partner pursuant to Section
3.4(c) is equal to the cumulative amount debited against the Capital Account of
the General Partner (or relevant Limited Partners) with respect to such Limited
Partner pursuant to Section 3.4(c). (d) Each Limited Partner’s rights and
entitlements as a Limited Partner are limited to the rights to receive
allocations and distributions of FC Profit and Operating Profit expressly
conferred by this Agreement and any side letter or similar agreement entered
into pursuant to Section 9.1(b) and the other rights expressly conferred by this
Agreement and any such side letter or similar agreement or required by the Act,
and a Limited Partner shall not be entitled to any other allocations,
distributions or payments in respect of his interest, or to have or exercise any
other rights, privileges or powers. Section 3.5 Tax Allocations (a) For United
States federal, state and local income tax purposes, Partnership income, gain,
loss, deduction or credit (or any item thereof) for each Fiscal Year shall be
allocated to and among the Partners in order to reflect the allocations of FC
Profit, FC Loss, Operating Profit and Operating Loss pursuant to the provisions
of Section 3.4 for such Fiscal Year, taking into account any variation between
the adjusted tax basis and book value of Partnership property in accordance with
the principles of Section 704(c) of the Code. (b) If any Partner or Partners are
treated for United States federal income tax purposes as realizing ordinary
income because of receiving interests in the Partnership (whether under Section
83 of the Code or under any similar provision of any law, rule or regulation)
and the Partnership is entitled to any offsetting deduction (net of any income
realized by the Partnership as a result of such receipt), the Partnership's net
deduction shall be allocated to and among the Partners in such manner as to
offset, as nearly as possible, the ordinary income realized by such Partner or
Partners. Section 3.6 Reserves; Adjustments for Certain Future Events (a)
Appropriate reserves may be created, accrued and charged against the Operating
Profit or Operating Loss for contingent liabilities, if any, as of the date any
such contingent liability becomes known to the General Partner or as of each
other date as the General Partner deems appropriate, such reserves to be in the
amounts which the General Partner deems necessary or appropriate. The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective Points at such
time; provided that, if any individual reserve item, as adjusted by any increase
therein, exceeds the lesser of $500,000 or one percent of the aggregate value of
the Capital Accounts of all such Partners, the amount of such reserve, increase
or decrease shall instead be charged or credited to those parties who were
Partners at the time, as determined by



--------------------------------------------------------------------------------



 
[a1041advisorsvi017.jpg]
14 the General Partner, of the act or omission giving rise to the contingent
liability for which the reserve item was established in proportion to their
respective Points at that time. (b) If at any time an amount is paid or received
by the Partnership and such amount exceeds the lesser of $500,000 or one percent
of the aggregate value of the Capital Accounts of all Partners at the time of
payment or receipt, and such amount was not accrued or reserved for but would
nevertheless, in accordance with the Partnership's accounting practices, be
treated as applicable to one or more prior periods, then such amount may be
proportionately charged or credited by the General Partner, as appropriate, to
those parties who were Partners during such prior period or periods. (c) If any
amount is required by Section 3.6(a) or (b) to be credited to a Person who is no
longer a Partner, such amount shall be paid to such Person in cash, with
interest from the date on which the General Partner determines that such credit
is required at the Reference Rate in effect on that date. Any amount required to
be charged pursuant to Section 3.6(a) or (b) shall be debited against the
current balance in the Capital Account of the affected Partners. To the extent
that the aggregate current Capital Account balances of such affected Partners
are insufficient to cover the full amount of the required charge, the deficiency
shall be debited against the Capital Accounts of the other Partners in
proportion to their respective Capital Account balances at such time; provided,
however, that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner's share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner's Capital Account. Section
3.7 Finality and Binding Effect of General Partner's Determinations All matters
concerning the determination, valuation and allocation among the Partners with
respect to any profit or loss of the Partnership and any associated items of
income, gain, deduction, loss and credit, pursuant to any provision of this
Article 3, including any accounting procedures applicable thereto, shall be
determined by the General Partner unless specifically and expressly otherwise
provided for by the provisions of this Agreement, and such determinations and
allocations shall be final and binding on all the Partners. ARTICLE 4
DISTRIBUTIONS Section 4.1 Distributions (a) Any amount of cash or property
received as a distribution from any of the Funds by the Partnership in its
capacity as a partner, to the extent such amount is determined by reference to
the capital commitment of the Partnership in, or the capital contributions of
the



--------------------------------------------------------------------------------



 
[a1041advisorsvi018.jpg]
15 Partnership to, any of the Funds, shall be promptly distributed by the
Partnership to the Partners in proportion to their respective FC Shares
determined: (i) in the case of any distributions received from any of the Funds
which are comprised of proceeds from the disposition of a Portfolio Investment
by such Fund, as of the date of such disposition by such Fund; and (ii) in the
case of any other distribution, as of the end of the relevant fiscal year in
respect of which such distribution is made by such Fund. (b) The General Partner
shall use reasonable efforts to cause the Partnership to distribute, as promptly
as practicable after receipt by the Partnership, any available revenues
attributable to items included in the determination of Operating Profit, subject
to the provisions of Section 10.3 of the Fund LP Agreements and subject to the
retention of such reserves as the General Partner considers appropriate for
purposes of the prudent and efficient financial operation of the Partnership's
business including in accordance with Section 3.6 hereof. Any such distributions
shall be made to Partners in proportion to their respective Points, determined:
(i) in the case of any amount of revenue received from any of the Funds that is
attributable to the disposition of a Portfolio Investment by such Fund, as of
the date of such disposition by such Fund; and (ii) in any other case, as of the
date of receipt of such revenue by the Partnership. (c) Any other distributions
or payments in respect of the interests of Limited Partners shall be made at
such time, in such manner and to such Limited Partners as the General Partner
shall determine. (d) The General Partner may cause the Partnership to pay
distributions to the Partners at any time in addition to those contemplated by
Section 4.1(a), (b) or (c), in cash or in kind; provided that the General
Partner shall only make a distribution in kind either to all Partners ratably or
to those Partners who have agreed to accept such a distribution in kind.
Distributions of any such amounts shall be made to the Partners in proportion to
their respective Points, determined immediately prior to giving effect to such
distribution. Section 4.2 Withholding of Certain Amounts (a) If the Partnership
incurs a withholding tax or other tax obligation with respect to the share of
Partnership income allocable to any Partner, then the General Partner, without
limitation of any other rights of the Partnership, may cause the amount of such
obligation to be debited against the Capital Account of such Partner when the
Partnership pays such obligation, and any amounts then or thereafter
distributable to such Partner shall be reduced by the amount of such taxes. If
the amount of such taxes is greater than any such then distributable amounts,
then such Partner and any successor to such Partner's interest shall indemnify
and hold harmless the Partnership and the General Partner against, and shall pay
to the Partnership as a contribution to the capital of the Partnership, upon
demand of the General Partner, the amount of such excess.



--------------------------------------------------------------------------------



 
[a1041advisorsvi019.jpg]
16 (b) The General Partner may withhold from any distribution to any Limited
Partner pursuant to this Agreement any other amounts due from such Limited
Partner to the Partnership or the General Partner pursuant to this Agreement to
the extent not otherwise paid. Any amounts so withheld shall be applied by the
General Partner to discharge the obligation in respect of which such amounts
were withheld. Section 4.3 Limitation on Distributions Notwithstanding any
provision to the contrary contained in this Agreement, the Partnership, and the
General Partner on behalf of the Partnership, shall not make a distribution to
any Partner on account of his interest in the Partnership if such distribution
would violate the Act or other applicable law. ARTICLE 5 MANAGEMENT Section 5.1
Rights and Powers of the General Partner (a) Subject to the terms and conditions
of this Agreement, the General Partner shall have complete and exclusive
responsibility (i) for all management decisions to be made on behalf of the
Partnership and (ii) for the conduct of the business and affairs of the
Partnership, including all such decisions and all such business and affairs to
be made or conducted by the Partnership in its capacity as Managing Partner of
any of the Funds. (b) Without limiting the generality of the foregoing, the
General Partner shall have full power and authority to execute, deliver and
perform such contracts, agreements and other undertakings, and to engage in all
activities and transactions, as it may deem necessary or advisable for, or as
may be incidental to, the conduct of the business contemplated by this Section
5.1, including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided, however, that the General Partner shall not have
authority to cause the Partnership to borrow any funds for its own account on a
secured basis without the consent of the Required Voting Partners. The
Partnership, and the General Partner on behalf of the Partnership, may enter
into and perform the Fund Agreements and any documents contemplated thereby or
related thereto and any amendments thereto, without any further act, vote or
approval of any Person, including any Partner, notwithstanding any other
provision of this Agreement. The General Partner is hereby authorized to enter
into the documents described in the preceding sentence on behalf of the
Partnership, but such authorization shall not be deemed a restriction on the
power of the General Partner to enter into other documents on behalf of the
Partnership. Except as otherwise expressly provided herein or as required by
law, all powers and authority vested in the General Partner by or pursuant to
this Agreement or the Act shall be construed as being exercisable by the General
Partner in its sole and absolute discretion.



--------------------------------------------------------------------------------



 
[a1041advisorsvi020.jpg]
17 (c) The General Partner, or a Limited Partner designated by the General
Partner, shall be the tax matters partner for purposes of Section 6231(a)(7) of
the Code. Each Partner agrees not to treat, on his United States federal income
tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item by
the Partnership. The General Partner shall have the exclusive authority to make
any elections required or permitted to be made by the Partnership under any
provisions of the Code or any other revenue laws. Section 5.2 Delegation of
Duties (a) Subject to Section 5.1 and Section 5.2(d), the General Partner may
delegate to any Person or Persons any of the duties, powers and authority vested
in it hereunder on such terms and conditions as it may consider appropriate. (b)
Without limiting the generality of Section 5.2(a), but subject to the
limitations contained in Section 5.2(d), the General Partner shall have the
power and authority to appoint any Person, including any Person who is a Limited
Partner, to provide services to and act as an employee or agent of the
Partnership, with such titles and duties as may be specified by the General
Partner, including the following: (i) a chief financial officer, to whom the
General Partner may delegate its authority to disburse funds for the account of
the Partnership and the Funds for any proper purpose, to establish deposit
accounts with banks or other financial institutions, to make permitted
investments of Partnership assets, and to take any other permitted actions
pertaining to the finances of the Partnership and the Funds; (ii) a chief
accounting officer, to whom the General Partner may delegate its authority to
prepare and maintain financial and accounting books, records and statements of
the Partnership and the Funds; and (iii) one or more vice presidents, treasurers
and controllers, to whom the General Partner may delegate its authority to
execute any of its decisions and to take any other permitted actions on behalf
of the Partnership (including in its capacity as Managing Partner of any of the
Funds) subject to the supervision of the chief executive officer, the chief
financial officer or the chief accounting officer. Any Person appointed by the
General Partner to serve as an officer, employee or agent of the Partnership
shall be subject to removal at any time by the General Partner; and shall report
to and consult with the General Partner at such times and in such manner as the
General Partner may direct. (c) Any Person who is a Limited Partner and to whom
the General Partner delegates any of its duties pursuant to this Section 5.2 or
any other provision of this Agreement shall be subject to the same standard of
care, and shall be entitled to the same rights of indemnification and
exoneration, applicable to the General Partner under and pursuant to Section
5.7, unless such Person and the General Partner mutually agree to a different
standard of care or right to indemnification and exoneration to which such
Person shall be subject.



--------------------------------------------------------------------------------



 
[a1041advisorsvi021.jpg]
18 (d) Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners: (i) the waiver
of any provision of Section 5.6 hereof concerning other activities of Limited
Partners; (ii) the amount and timing of any discretionary distribution to
Partners pursuant to Section 4.1(c), and any decision to pay any distribution to
Partners in kind; (iii) the exercise of the authority of the Partnership to (A)
cause any of the Funds to pay a distribution in kind and (B) elect to receive
any such distribution in kind; (iv) the exercise of the Partnership's authority
to borrow any funds on a secured basis for the account of the Partnership; (v)
the determination of whether to conduct a business other than serving as a
general partner of the Funds; (vi) the amendment of this Agreement, and the
exercise of the authority of the Partnership with respect to the approval of any
amendment to the Fund LP Agreements; and (vii) to the fullest extent permitted
by law, the voluntary dissolution of the Partnership, and the exercise of the
authority of the Partnership to cause a voluntary dissolution of any of the
Funds. The foregoing shall not restrict the General Partner from delegating
authority to execute or implement any such determinations made by the General
Partner. (e) The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control of the business of the
Partnership as a result of the performance of his duties hereunder or otherwise.
(f) The General Partner shall cause the Partnership to enter into an
arrangement, as contemplated under the Fund LP Agreement, with the Management
Company which arrangement shall require the Management Company to pay all costs
and expenses of the Partnership. Section 5.3 Transactions with Affiliates To the
fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates,



--------------------------------------------------------------------------------



 
[a1041advisorsvi022.jpg]
19 any Limited Partner, the Partnership, any of the Funds or any Affiliate of
any of the foregoing Persons, and (b) obtain services from any Affiliates, any
Limited Partner, the Partnership, any of the Funds or any Affiliate of the
foregoing Persons. Section 5.4 Expenses (a) Subject to the arrangement
contemplated by Section 5.2(f), the Partnership will pay, or will reimburse the
General Partner for, all costs and expenses arising in connection with the
organization and operations of the Partnership. (b) Any withholding taxes
payable by the Partnership, to the extent determined by the General Partner to
have been paid or withheld on behalf of, or by reason of particular
circumstances applicable to, one or more but fewer than all of the Partners,
shall be allocated among and debited against the Capital Accounts of only those
Partners on whose behalf such payments are made or whose particular
circumstances gave rise to such payments in accordance with Section 4.2. Section
5.5 Rights of Limited Partners (a) Limited Partners shall have no right to take
part in the management or control of the Partnership's business, nor shall they
have any right or authority to act for the Partnership or to vote on matters
other than as set forth in this Agreement or as required by applicable law. (b)
Without limiting the generality of the foregoing, the General Partner shall have
the full and exclusive authority, without the consent of any Limited Partner, to
compromise the obligation of any Limited Partner to make a capital contribution
or to return money or other property paid or distributed to such Limited Partner
in violation of the Act. (c) Nothing in this Agreement shall entitle any Partner
to any compensation for services rendered to or on behalf of the Partnership as
an agent or in any other capacity, except for any amounts payable in accordance
with this Agreement. Section 5.6 Other Activities of Partners (a) No Limited
Partner other than a Retired Partner shall engage in any occupation, profession,
employment or other business, as an officer, director, partner, manager, member,
employee, agent, consultant or otherwise, without the prior written consent of
the General Partner, unless such activity is carried out on behalf of the
Partnership or an Affiliate. (b) Subject to the provisions contained in Section
6.7(c) of the Fund LP Agreements and to full compliance with the Partnership’s
code of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset. (c)
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.



--------------------------------------------------------------------------------



 
[a1041advisorsvi023.jpg]
20 Section 5.7 Duty of Care; Indemnification (a) The General Partner (including,
without limitation, for this purpose each former and present director, officer,
manager, member, employee and stockholder of the General Partner) and each
Limited Partner (including any former Limited Partner) in his capacity, as such,
and to the extent such Limited Partner participates, directly or indirectly, in
the Partnership’s activities, whether or not a Retired Partner (each, a “Covered
Person” and collectively, the “Covered Persons”), shall not be liable to the
Partnership or to any of the other Partners for any loss, claim, damage or
liability occasioned by any acts or omissions in the performance of his services
hereunder, unless it shall ultimately be determined by final judicial decision
from which there is no further right to appeal (a “Final Adjudication”) that
such loss, claim, damage or liability is due to an act or omission of a Covered
Person (i) made in bad faith or with criminal intent or (ii) that adversely
affected any Fund and that failed to satisfy the duty of care owed pursuant to
the applicable Fund LP Agreement or as otherwise required by law. (b) A Covered
Person shall be indemnified to the fullest extent permitted by law by the
Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon him by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or his activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been the General Partner or by reason of
serving or having served, at the request of the Partnership in its capacity as
Managing Partner of the Funds, as a director, officer, consultant, advisor,
manager, member or partner of any enterprise in which any of the Funds has or
had a financial interest, including issuers of Portfolio Investments; provided,
however, that the Partnership may but shall not be required to indemnify a
Covered Person with respect to any matter as to which there has been a Final
Adjudication that his acts or his failure to act (i) were in bad faith or with
criminal intent or (ii) were of a nature that makes indemnification by the Funds
unavailable. The right to indemnification granted by this Section 5.7 shall be
in addition to any rights to which a Covered Person may otherwise be entitled
and shall inure to the benefit of the successors by operation of law or valid
assigns of such Covered Person. The Partnership shall pay the expenses incurred
by a Covered Person in defending a civil or criminal action, suit, investigation
or proceeding in advance of the final disposition of such, action, suit,
investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 5.7, and in any suit in the name of the Partnership to
recover expenses advanced pursuant to the terms of an undertaking the
Partnership shall be entitled to recover such expenses upon Final Adjudication
that the Covered Person has not met the applicable standard of conduct set forth
in this Section 5.7. In any such suit brought to enforce a right to
indemnification or to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to an advancement of expenses, shall be on the Partnership
(or any Limited Partner acting derivatively or otherwise on



--------------------------------------------------------------------------------



 
[a1041advisorsvi024.jpg]
21 behalf of the Partnership or the Limited Partners). The General Partner may
not satisfy any right of indemnity or reimbursement granted in this Section 5.7
or to which it may be otherwise entitled except out of the assets of the
Partnership (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Article 5 and obtain
appropriate insurance coverage on behalf and at the expense of the Partnership
to secure the Partnership’s indemnification obligations hereunder and may enter
into appropriate indemnification agreements and/or arrangements reflective of
the provisions of this Article 5. Each Covered Person shall be deemed a third
party beneficiary (to the extent not a direct party hereto) to this Agreement
and, in particular, the provisions of this Article 5, and shall be entitled to
the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements. (c) To the extent that, at law
or in equity, a Covered Person has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or the Partners, the Covered
Person shall not be liable to the Partnership or to any Partner for his good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the Partners to replace such other duties and liabilities of each such
Covered Person. (d) Notwithstanding any of the foregoing provisions of this
Section 5.7, the Partnership may but shall not be required to indemnify (i) a
Retired Partner (or any other former Limited Partner) with respect to any claim
for indemnification or advancement of expenses arising from any conduct
occurring more than six months after the date of such Person’s retirement (or
other withdrawal or departure), or (ii) a Limited partner with respect to any
claim for indemnification or advancement of expenses as a director, officer or
agent of the issuer of any Portfolio Investment to the extent arising from
conduct in such capacity occurring more than six months after the complete
disposition of such Portfolio Investment by the Fund. ARTICLE 6 ADMISSIONS,
TRANSFERS AND WITHDRAWALS Section 6.1 Admission of Additional Limited Partners;
Effect on Points (a) The General Partner may at any time admit as an additional
Limited Partner any Person who has agreed to be bound by this Agreement, assign
Points and issue FC Shares to such Person and/or increase the Points of any
existing Limited Partner. Each additional Limited Partner shall execute either a
counterpart of this Agreement or a separate instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner's intent to become a
Limited Partner and shall be admitted as a Limited Partner upon such execution.
In connection with such admission or increase in Points of any Partner, the
Points of the other Voting Partners shall be reduced in an amount determined by
the General Partner which shall not to exceed such Voting Partner’s Maximum
Dilution Percentage. For this purpose, a Voting Partner’s “Maximum



--------------------------------------------------------------------------------



 
[a1041advisorsvi025.jpg]
22 Dilution Percentage” means, in connection with any Point reduction, a
percentage determined by dividing (i) the aggregate reduction to be made at that
time in the Points of all Voting Partners who have more Points than such Voting
Partner immediately prior to such reduction by (ii) the aggregate number of
Points held immediately prior to such reduction by all such Voting Partners who
have more Points than such Voting Partner immediately prior to such reduction.
(b) FC Shares shall not be issued to any additional Limited Partner admitted
after the date hereof without the consent of each Voting Partner whose FC Shares
are proposed to be reduced in connection therewith. Section 6.2 Admission of
Additional General Partner The General Partner may admit one or more additional
general partners at any time without the consent of any Limited Partner other
than the Required Voting Partners and any other Voting Partner whose FC Shares
or Points, as applicable, are proposed to be reduced in connection with such
admission. No reduction in the Points of any Limited Partner shall be made as a
result of the admission of an additional general partner or the increase in the
Points of any general partner. Any additional general partner shall be admitted
as a general partner upon its execution of a counterpart signature page to this
Agreement. Section 6.3 Transfer of Interests of Limited Partners (a) Subject to
compliance with the other provisions of this Section 6.3, a Limited Partner may
assign to any other Partner or to any Related Party of such Partner all or any
portion of such Limited Partner's rights to share in and receive allocations and
distributions associated with such Limited Partner's FC Shares. No other
Transfer of any Limited Partner's interest in the Partnership, whether voluntary
or involuntary, shall be valid or effective, and no transferee shall become a
substituted Limited Partner, unless the prior written consent of the General
Partner has been obtained, which consent may be given or withheld by the General
Partner. In the event of any Transfer, all of the conditions of the remainder of
this Section 6.3 must also be satisfied. (b) A Limited Partner requesting
approval of a Transfer, or his legal representative, shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the
consequences: (i) require registration of the Partnership or any interest
therein under any securities or commodities laws of any jurisdiction; (ii)
result in a termination of the Partnership under Section 708(b)(1)(B) of the
Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or (iii) violate, or cause the Partnership,
the General Partner or any Limited Partner to violate, any applicable law, rule
or regulation of any jurisdiction.



--------------------------------------------------------------------------------



 
[a1041advisorsvi026.jpg]
23 Such notice must be supported by proof of legal authority and a valid
instrument of assignment acceptable to the General Partner. (c) In the event any
Transfer permitted by this Section 6.3 shall result in multiple ownership of any
Limited Partner's interest in the Partnership, the General Partner may require
one or more trustees or nominees to be designated to represent a portion of the
interest transferred or the entire interest transferred for the purpose of
receiving all notices which may be given and all payments which may be made
under this Agreement, and for the purpose of exercising the rights which the
transferees have pursuant to the provisions of this Agreement. (d) A permitted
transferee shall be entitled to the allocations and distributions attributable
to the interest in the Partnership transferred to such transferee and to
Transfer such interest in accordance with the terms of this Agreement; provided,
however, that such transferee shall not be entitled to the other rights of a
Limited Partner as a result of such transfer until he becomes a substituted
Limited Partner. No transferee may become a substituted Limited Partner except
with the prior written consent of the General Partner (which consent may be
given or withheld by the General Partner). Such transferee shall be admitted to
the Partnership as a substituted Limited Partner upon execution of a counterpart
of this Agreement or such other instrument evidencing, to the satisfaction of
the General Partner, such Limited Partner's intent to become a Limited Partner.
Notwithstanding the above, the Partnership and the General Partner shall incur
no liability for allocations and distributions made in good faith to the
transferring Limited Partner until a written instrument of Transfer has been
received and accepted by the Partnership and recorded on its books and the
effective date of the Transfer has passed. (e) Any other provision of this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
law, any successor or transferee of any Limited Partner's interest in the
Partnership shall be bound by the provisions hereof. Prior to recognizing any
Transfer in accordance with this Section 6.3, the General Partner may require
the transferee to make certain representations and warranties to the Partnership
and Partners and to accept, adopt and approve in writing all of the terms and
provisions of this Agreement. (f) In the event of a Transfer or in the event of
a distribution of assets of the Partnership to any Partner, the Partnership, at
the direction of the General Partner, may, but shall not be required to, file an
election under Section 754 of the Code and in accordance with the applicable
Treasury Regulations, to cause the basis of the Partnership's assets to be
adjusted as provided by Section 734 or 743 of the Code. (g) The Partnership
shall maintain books for the purpose of registering the transfer of partnership
interests in the Partnership. No transfer of a partnership interest shall be
effective until the transfer of the partnership interest is registered upon
books maintained for that purpose by or on behalf of the Partnership. Section
6.4 Withdrawal of Partners A Partner in the Partnership may not withdraw from
the Partnership prior to its dissolution. For the avoidance of doubt, any
Limited Partner who transfers to a Related Party such Limited Partner's entire
remaining entitlement to allocations and distributions shall remain



--------------------------------------------------------------------------------



 
[a1041advisorsvi027.jpg]
24 a Limited Partner, notwithstanding the admission of the transferee Related
Party as a Limited Partner, for as long as the transferee Related Party remains
a Limited Partner. Section 6.5 Pledges (a) A Limited Partner shall not pledge or
grant a security interest in such Limited Partner's interest in the Partnership
unless the prior written consent of the General Partner has been obtained, which
consent may be given or withheld by the General Partner. (b) Notwithstanding the
provisions of Section 6.5(a), any Limited Partner may grant to a bank or other
financial institution a security interest in such part of such Limited Partner's
interest in the Partnership as relates solely to the FC Shares of such Limited
Partner (including the right to receive distributions pursuant to Section 4.1(a)
and allocations of FC Profit and FC Loss pursuant to Section 3.4) in the
ordinary course of obtaining bona fide loan financing to fund his contributions
to the capital of the Partnership. If the interest of the Limited Partner in the
Partnership or any portion thereof in respect of which a Limited Partner has
granted a security interest ceases to be owned by such Limited Partner in
connection with the exercise by the secured party of remedies resulting from a
default by such Limited Partner or upon the occurrence of such similar events
with respect to such Limited Partner's interest in the Management Company as set
forth in Section 6.4 of the Management Company LP Agreement, such interest of
the Limited Partner in the Partnership or portion thereof shall thereupon become
a non-voting interest and the holder thereof shall not be entitled to vote on
any matter pursuant to this Agreement and shall no longer be considered a Voting
Partner for purposes of this Agreement. (c) Each partnership interest in the
Partnership shall constitute a "security" within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware (the "UCC"),
and (ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995. (d) Every certificate representing an
interest in the Partnership, if any such certificates are issued, shall bear a
legend substantially in the following form: Each partnership interest
constitutes a "security" within the meaning of, and governed by, (i) Article 8
of the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware (the "UCC"), and (ii) Article
8 of the Uniform Commercial Code of any other applicable jurisdiction that now
or hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995. THE TRANSFER OF THIS CERTIFICATE AND THE PARTNERSHIP
INTERESTS REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN THE AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS



--------------------------------------------------------------------------------



 
[a1041advisorsvi028.jpg]
25 OF AUGUST 26, 2005, AS THE SAME MAY BE AMENDED OR RESTATED FROM TIME TO TIME.
(e) Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership. (f) Notwithstanding any provision of this Agreement
to the contrary, to the extent that any provision of this Agreement is
inconsistent with any non-waivable provision of Article 8 of the UCC, such
provision of Article 8 of the UCC shall control. ARTICLE 7 ALLOCATION OF POINTS;
ADJUSTMENTS OF POINTS AND RETIREMENT OF PARTNERS Section 7.1 Allocation of
Points (a) Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. At each such time of allocation, all Points available for allocation
shall be so allocated to the Limited Partners by the General Partner; provided,
however, that the allocation of Points to any Limited Partner who is invited to
become a member of Apollo Co-Investors VI (A), LLC, a Delaware limited liability
company (“Co-Investors (A)”), shall not become effective until the effective
date of the acceptance by Co-Investors (A) of a capital commitment from such
Limited Partner (or his Related Party, as applicable) in a mutually agreed
amount. Points allocated to Limited Partners may not be reduced except as set
forth in Section 6.1 and Section 7.3. (b) The General Partner shall maintain on
the books and records of the Partnership a record of the number of Points
allocated to each Partner and shall give notice to each Limited Partner of the
number of such Limited Partner's Points upon admission to the Partnership of
such Limited Partner and promptly upon any change in such Limited Partner's
Points pursuant to this Article 7 or otherwise. Section 7.2 Retirement of
Partner (a) A Limited Partner shall become a Retired Partner upon: (i) delivery
to such Limited Partner of a notice by the General Partner declaring such
Limited Partner to be a Retired Partner; (ii) a date specified in a notice
delivered by such Limited Partner to the General Partner stating that such
Limited Partner elects to become a Retired Partner, which date shall not be less
than 60 days after the General Partner's receipt of such notice; or



--------------------------------------------------------------------------------



 
[a1041advisorsvi029.jpg]
26 (iii) the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Permanent Disability of the Limited Partner.
(b) The notice declaring any Limited Partner to be a Retired Partner shall
specify whether such Limited Partner is being declared a Retired Partner for
Cause or a Retired Partner other than for Cause. Retirement by reason of death
or Permanent Disability shall constitute retirement other than for Cause. A
written notice of retirement given by a Limited Partner shall be deemed to
constitute a declaration that such Limited Partner is a Retired Partner for
Cause; provided, however, that such a retirement shall be deemed to constitute a
mandatory retirement other than for Cause (and such Limited Partner shall be
deemed a Retired Partner other than for Cause) if the Limited Partner's
resignation was tendered as a result of removal from the Investment Committee
other than in a manner permitted by the Management Company LP Agreement and if
the notice of retirement so states. (c) No mandatory retirement of a Voting
Partner for Cause shall become effective until the Voting Partner has been
afforded an opportunity, if such Voting Partner so desires, to make a statement
in person before the General Partner regarding any considerations that, in the
opinion of the Voting Partner, would warrant a reconsideration of the proposed
mandatory retirement. (d) Nothing in this Agreement shall obligate the General
Partner or the Voting Partners to treat Retired Partners alike, and the exercise
of any power or discretion by the General Partner or the Voting Partners in the
case of any one such Retired Partner shall not create any obligation on the part
of the General Partner or the Voting Partners to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner or the Voting Partners shall be
treated as having been so conferred as to each such Retired Partner separately.
Section 7.3 Effect of Retirement on Points (a) The Points of any Limited Partner
who becomes a Retired Partner for Cause shall be reduced automatically to an
amount equal to such Limited Partner's Vested Points as of the date such Limited
Partner became a Retired Partner. Any such reduction shall be effective as of
the date such Limited Partner became a Retired Partner or such subsequent date
as may be determined by the General Partner; provided, however, that the General
Partner may agree to a lesser reduction (or to no reduction) of the Points of
any such Limited Partner who becomes a Retired Partner. (b) The General Partner
shall determine the manner of apportioning any Points that become available for
reallocation pursuant to Section 7.3(a) as a result of any Partner becoming a
Retired Partner for Cause. (c) The Points of any Limited Partner who becomes a
Retired Partner other than for Cause shall not be reduced without the consent of
such Retired Partner, except as contemplated by Section 7.4. For the avoidance
of doubt, the General Partner shall have no authority under the provisions of
this Agreement to reduce the Points of any Limited Partner solely by reason of
(i)



--------------------------------------------------------------------------------



 
[a1041advisorsvi030.jpg]
27 such Limited Partner becoming a Retired Partner other than for Cause or (ii)
such Limited Partner becoming a Retired Partner (whether for Cause or otherwise)
after the 60th month anniversary of the commencement of the initial Vesting
Period with respect to such Limited Partner. Section 7.4 Non- solicitation; Non-
compete (a) A Person who became a Retired Partner prior to the expiration of the
Commitment Period shall not at any time during the nine-month period commencing
on the date as of which such Person became a Retired Partner (i) hire, employ,
partner with or enter into any business arrangement with any Person who, at any
time during the 270-day period ending at the commencement of such nine-month
period, was associated with the Partnership or any Affiliate as a partner,
member, officer, exclusive consultant or employee, or (ii) enter into any
agreement relating to the foregoing, (ii) participate in any negotiations or
substantive discussions with respect to the foregoing, or (iv) cause, influence,
assist or cooperate with any other Person to do any of the foregoing. (b) A
Person who became a Retired Partner for Cause prior to the expiration of the
Commitment Period shall not at any time (i) during the six-month period
commencing on the date as of which such Person became a Retired Partner (A)
participate, on behalf or for the benefit of any business or enterprise that
engages or is expected to engage in making private equity investments, in any
activity that is in any way related to the private equity investment activities
of such business or enterprise or (B) enter into any agreement relating to the
foregoing or (ii) during the 90-day period (or 60-day period in the case of a
Partner who voluntarily resigns in accordance with Section 7.2(a)(ii))
commencing on the date as of which such Person became a Retired Partner
participate in any negotiations or substantive discussions with respect to the
foregoing. (c) Each Limited Partner acknowledges that (i) he would not have been
admitted to the Partnership in the absence of making the foregoing covenants,
and (ii) the Partnership (and its associated investment management businesses)
could suffer irreparable injury in the event of a breach of such covenants or of
the covenants contained in Section 9.8, for which monetary damages may not
constitute an adequate remedy. Accordingly, each Limited Partner agrees that the
Partnership shall be entitled to seek any form of equitable relief that may be
available to prevent or remedy any breach or anticipated breach of the covenants
contained in this Section 7.4 and in Section 9.8 and further agrees that such
Limited Partner will not seek to oppose any such requested relief on any grounds
other than the absence of a breach or anticipated breach of such covenants. (d)
In addition to (and not in lieu of) any other available remedies that may be
available, any Limited Partner who breaches any of the covenants set forth in
this Section 7.4 or in Section 9.8 shall have an obligation to make a cash
payment to the Partnership in an amount equal to such Limited Partner’s Giveback
Amount for the period since the commencement of most recently ended fiscal year
preceding the date of delivery of a written notice of breach, payable in cash
within 10 business days after your receipt of such notice. For this purpose, a
Limited Partner’s Giveback Amount is equal to the aggregate amount of all cash
payments and cash distributions received by such Limited Partner at any time
during the applicable period from



--------------------------------------------------------------------------------



 
[a1041advisorsvi031.jpg]
28 the Partnership or any Affiliate in consideration for services performed on
behalf of the Partnership or any Affiliate (including, without limitation,
salary, bonus, Operating Profit distributions or similar distributions
attributable to “carried interest” amounts earned from Funds or other collective
investment vehicles and including amounts that would have been paid in cash but
for such Limited Partner’s participation in any management fee waiver program
administered by the Management Company or an Affiliate.) If a Limited Partner
disputes an asserted breach or otherwise fails to pay such amount when due, the
Partnership may elect to resolve such dispute or remedy such failure either
through an action in Delaware Chancery Court or through binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and such objecting Limited Partner shall be bound by such election.
In any such proceeding, the court or arbitrator shall not have the authority to
grant any monetary award other than (i) the Giveback Amount plus (ii) reasonable
attorneys fees and expenses incurred by the Partnership in connection with such
proceedings, but shall have the power to award, and shall be expected to award,
specific performance or other appropriate equitable relief in addition to the
monetary award to remedy any breach. If there is a final and non-appealable
finding by the court (in an action initiated by the Partnership) or the
arbitrator that such Limited Partner did not breach any provision of Section 7.4
or Section 9.8 or if the Partnership abandons judicial or arbitration
proceedings without a final determination or negotiated settlement, then the
Partnership shall pay such Limited Partner’s reasonable attorneys fees and
expenses incurred in defending against the asserted breach in such proceedings.
The conduct and outcome of any arbitration proceedings shall be subject to the
confidentiality provisions of Section 9.8 hereof. (e) Notwithstanding the
foregoing, Section 7.4 will not be construed to prohibit a Partner from
performing services for the benefit of any privately-owned family entity or
office substantially all of the capital of which is derived from members of the
family of such Partner or the Partner’s spouse and that was actively engaged in
making private equity investments prior to the date of your retirement. ARTICLE
8 DISSOLUTION AND LIQUIDATION Section 8.1 Dissolution and Liquidation of
Partnership (a) Upon dissolution of the Partnership in accordance with the Act,
the General Partner shall liquidate the business and administrative affairs of
the Partnership, except that, if the General Partner is unable to perform this
function, a liquidator may be elected by a majority in interest (determined by
Points) of Limited Partners and upon such election such liquidator shall
liquidate the Partnership. FC Profit and FC Loss, Operating Profit and Operating
Loss during the Fiscal Years that include the period of liquidation shall be
allocated pursuant to Section 3.4. The proceeds from liquidation shall be
distributed in the following manner: (i) first, the debts, liabilities and
obligations of the Partnership including the expenses of liquidation (including
legal and accounting expenses incurred in connection therewith), up to and
including the date that distribution of the Partnership's assets to the Partners



--------------------------------------------------------------------------------



 
[a1041advisorsvi032.jpg]
29 has been completed, shall be satisfied (whether by payment or by making
reasonable provision for payment thereof); (ii) thereafter, the Partners shall
be paid amounts pro rata in accordance with and up to the positive balances of
their respective Capital Accounts, as adjusted to reflect allocations under this
Section 8.1. (b) Anything in this Section 8.1 to the contrary notwithstanding,
the General Partner or liquidator may distribute ratably in kind rather than in
cash, upon dissolution, any assets of the Partnership in accordance with the
priorities set forth in Section 8.1(a), provided, however, that if any in kind
distribution is to be made (i) the assets distributed in kind shall be valued as
of the actual date of their distribution and charged as so valued and
distributed against amounts to be paid under Section 8.1(a), and (ii) any gain
or loss (as computed for book purposes) attributable to property distributed in
kind shall be included in the FC Profit or FC Loss, or in Operating Profit or
Operating Loss (as determined to be appropriate by the General Partner) for the
Fiscal Year which includes the date of such distribution. ARTICLE 9 GENERAL
PROVISIONS Section 9.1 Amendment of Partnership Agreement (a) The General
Partner, with the approval of the Required Voting Partners, may amend this
Agreement at any time, in whole or in part, without the consent of any Limited
Partner by giving notice of such amendment to any Limited Partner whose rights
or obligations as a Limited Partner pursuant to this Agreement are changed
thereby; provided, however, that any amendment that would adversely change the
contractual rights of a Partner may only be made if the written consent of such
Partner is obtained prior to the effectiveness thereof. Notwithstanding the
foregoing, the General Partner may amend this Agreement at any time, in whole or
in part, without the consent of the Required Voting Partners or any Limited
Partner (other than a Limited Partner whose rights to allocations and
distributions would suffer a material adverse change as a result of such
amendment), to enable the Partnership to comply with the requirements of the
“Safe Harbor” Election within the meaning of the Proposed Revenue Procedure of
Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation Section 1.83-3(e)(1)
or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) at such time as such
proposed Procedure and Regulations are effective and to make any such other
related changes as may be required by pronouncements or Treasury Regulations
issued by the Internal Revenue Service or Treasury Department after the date of
this Agreement. An adjustment of Points shall not be considered an amendment to
the extent effected in compliance with the provisions of Section 6.1 or 7.3 as
in effect on the date hereof or as hereafter amended in compliance with the
requirements of this Section 9.1(a). The General Partner's approval of or
consent to any transaction resulting in the substitution of another Person in
place of the Partnership as the managing or general partner of any of the Funds
or any change to the scheme of distribution under any of the Fund LP Agreements
that would have the effect of reducing the Partnership's



--------------------------------------------------------------------------------



 
[a1041advisorsvi033.jpg]
30 allocable share of the Net Income of any Fund shall require the consent of
any Limited Partner adversely affected thereby. (b) Notwithstanding the
provisions of this Agreement, including Section 9.1(a), it is hereby
acknowledged and agreed that the General Partner on its own behalf or on behalf
of the Partnership without the approval of any Limited Partner or any other
Person may enter into one or more side letters or similar agreements with one or
more Limited Partners which have the effect of establishing rights under, or
altering or supplementing the terms of, this Agreement. The parties hereto agree
that any terms contained in a side letter or similar agreement with one or more
Limited Partners shall govern with respect to such Limited Partner or Limited
Partners and the Partnership notwithstanding the provisions of this Agreement.
Any such side letters or similar agreements shall be binding upon the
Partnership and the signatories thereto as if the terms were contained in this
Agreement, but no such side letter or similar agreement between the General
Partner and any Limited Partner or Limited Partners and the Partnership shall
adversely amend the contractual rights of any other Limited Partner without such
other Limited Partner’s prior consent. Section 9.2 Special Power-of-Attorney (a)
Each Partner hereby irrevocably makes, constitutes and appoints the General
Partner with full power of substitution, the true and lawful representative and
attorney-in-fact, and in the name, place and stead of such Partner, with the
power from time to time to make, execute, sign, acknowledge, swear to, verify,
deliver, record, file and/or publish: (i) any amendment to this Agreement which
complies with the provisions of this Agreement (including the provisions of
Section 9.1); (ii) all such other instruments, documents and certificates which,
in the opinion of legal counsel to the Partnership, may from time to time be
required by the laws of the United States of America, the State of Delaware or
any other jurisdiction, or any political subdivision or agency thereof, or which
such legal counsel may deem necessary or appropriate to effectuate, implement
and continue the valid and subsisting existence and business of the Partnership
as a limited partnership; and (iii) all such instruments, certificates,
agreements and other documents relating to the conduct of the investment program
of any of the Funds which, in the opinion of such attorney-in-fact and the legal
counsel to the Funds, are reasonably necessary to accomplish the legal,
regulatory and fiscal objectives of the Funds in connection with its or their
acquisition, ownership and disposition of investments, including, without
limitation: 1. the governing documents of any management entity formed as a part
of the tax planning for any of the Funds and any amendments thereto; and 2.
documents relating to any restructuring transaction with respect to any of the
Funds’ investments,



--------------------------------------------------------------------------------



 
[a1041advisorsvi034.jpg]
31 provided that such documents referred to in clauses 1. and 2. above, viewed
individually or in the aggregate, provide substantially equivalent financial and
economic rights with respect to such Limited Partner and otherwise do not: i.
increase the Limited Partner’s overall financial obligation to make capital
contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest); ii. diminish
the Limited Partner’s overall entitlement to share in profits and distributions
with respect to the relevant Fund (directly or through any associated vehicle in
which the Limited Partner holds an interest); iii. cause the Limited Partner to
become subject to increased personal liability for any debts or obligations of
the Partnership; or iv. otherwise result in an adverse change in the overall
rights or obligations of the Limited Partner in relation to the conduct of the
investment program of any of the Funds. (iv) any written notice or letter of
resignation from any board seat or office of any Person (other than a company
that has a class of equity securities registered under the Securities Exchange
Act of 1934, as amended, or that is registered under the Investment Company Act
of 1940, as amended), which board seat or office was occupied or held at the
request of the Partnership or any of its Affiliates. (v) all such proxies,
consents, assignments and other documents as the General Partner determines to
be necessary or advisable in connection with any merger or other reorganization,
restructuring or other similar transaction entered into in accordance with this
Agreement (including the provisions of Section 9.5(c)). (b) Each Limited Partner
is aware that the terms of this Agreement permit certain amendments to this
Agreement to be effected and certain other actions to be taken or omitted by or
with respect to the Partnership without his consent. If an amendment of the
Certificate or this Agreement or any action by or with respect to the
Partnership is taken by the General Partner in the manner contemplated by this
Agreement, each Limited Partner agrees that, notwithstanding any objection which
such Limited Partner may assert with respect to such action, the General Partner
is authorized and empowered, with full power of substitution, to exercise the
authority granted above in any manner which may be necessary or appropriate to
permit such amendment to be made or action lawfully taken or omitted. Each
Partner is fully aware that each other Partner will rely on the effectiveness of
this special power-of-attorney with a view to the orderly administration of the
affairs of the Partnership. This power-of-attorney is a special power-of-
attorney and is coupled with an interest in favor of the General Partner and as
such: (i) shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any Person granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and



--------------------------------------------------------------------------------



 
[a1041advisorsvi035.jpg]
32 (ii) shall survive the delivery of an assignment by a Limited Partner of the
whole or any portion of his interest in the Partnership, except that, where the
assignee thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power-of-attorney given by
the assignor shall survive the delivery of such assignment for the sole purpose
of enabling the General Partner to execute, acknowledge and file any instrument
necessary to effect such substitution. Section 9.3 Notices Any notice required
or permitted to be given under this Agreement shall be in writing. A notice to
the General Partner shall be directed to the attention of Leon D. Black with a
copy to the general counsel of the Partnership. A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
shall be considered given when delivered by hand to such Retired Partner’s
residence. Section 9.4 Agreement Binding Upon Successors and Assigns This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors by operation of law, but the rights and
obligations of the Partners hereunder shall not be assignable, transferable or
delegable except as expressly provided herein, and any attempted assignment,
transfer or delegation thereof that is not made in accordance with such express
provisions shall be void and unenforceable. Section 9.5 Merger, Consolidation,
etc. (a) Subject to Sections 9.5(b) and 9.5(c), the Partnership may merge or
consolidate with or into one or more limited partnerships formed under the Act
or other business entities (as defined in Section 17-211 of the Act) pursuant to
an agreement of merger or consolidation which has been approved by the General
Partner. (b) Subject to Section 9.1(a) but notwithstanding any other provision
to the contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.5(a) may, to the extent
permitted by Section 17-211(g) of the Act and Section 9.5(a), (i) effect any
amendment to this Agreement, (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the surviving or resulting limited
partnership in the merger or consolidation, or (iii) provide that the
partnership agreement of any other constituent limited partnership to the merger
or consolidation (including a limited partnership formed for the purpose of
consummating the merger or consolidation) shall be the partnership agreement of
the surviving or resulting limited partnership. (c) The General Partner shall
not authorize any merger, consolidation or other reorganization, restructuring
or similar transaction unless it has determined that such transaction should not
result in any material adverse change in the financial and other material rights
of Limited Partners conferred by this Agreement and any side letter or similar
agreement entered into pursuant to Section 9.1(b) or the imposition of any
material new financial obligation.



--------------------------------------------------------------------------------



 
[a1041advisorsvi036.jpg]
33 Subject to the foregoing, the General Partner may require one or more of the
Limited Partners to sell, exchange, transfer or otherwise dispose of their
interests in the Partnership in connection with any such transaction, and each
Limited Partner shall take such action as may be directed by the General Partner
to effect any such transaction. Section 9.6 Governing Law This Agreement, and
the rights of the Partners hereunder, shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws rules thereof. The parties hereby consent to the exclusive
jurisdiction and venue for any action arising out of this Agreement in the
Chancery Court of the State of Delaware or the Federal District Court for the
District of Delaware located in New Castle County. Section 9.7 Termination of
Right of Action Every right of action arising out of or in connection with this
Agreement by or on behalf of any past, present or future Partner or the
Partnership against any past, present or future Partner shall, to the fullest
extent permitted by applicable law, irrespective of the place where the action
may be brought and irrespective of the residence of any such Partner, cease and
be barred by the expiration of three years from the date of the act or omission
in respect of which such right of action arises. Section 9.8 Confidentiality (a)
Each Limited Partner acknowledges and agrees that the information contained in
the books and records of the Partnership concerning the Points assigned with
respect to any other Limited Partner (including any Retired Partner) is
confidential, and, to the fullest extent permitted by applicable law, each
Limited Partner waives, and covenants not to assert, any claim or entitlement
whatsoever to gain access to any such information. The Limited Partners agree
that the restrictions set forth in this Section 9.8(a) shall constitute
reasonable standards under the Act regarding access to information. (b) Each
Limited Partner acknowledges and agrees not to, at any time, either during the
term of such Limited Partner’s participation in the Partnership or thereafter,
disclose, use, publish or in any manner reveal, directly or indirectly, to any
Person (other than on a confidential basis to such Limited Partner's legal and
tax advisors who have a need to know such information) the contents of this
Agreement or any Confidential Information, except (i) as may be necessary to the
performance of the Limited Partner’s duties hereunder, (ii) with the prior
written consent of the General Partner, (iii) to the extent that any such
information is in the public domain other than as a result of the Limited
Partner’s breach of any of his obligations, or (iv) where required to be
disclosed by court order, subpoena or other government process; provided,
however, that the Limited Partner shall promptly notify the General Partner upon
becoming aware of any such disclosure requirement and shall cooperate with any
effort by the General Partner to prevent or limit such disclosure. (c)
Notwithstanding any of the provisions of this Section 9.8, each Limited Partner
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax



--------------------------------------------------------------------------------



 
[a1041advisorsvi037.jpg]
34 structure of an investment in the Partnership and all materials of any kind
(including tax opinions or other tax analyses) that are provided to the Limited
Partner relating to such tax treatment. For this purpose, “tax treatment” is the
purported or claimed federal income tax treatment of a transaction and “tax
structure” is limited to any fact that may be relevant to understanding the
purported or claimed federal income tax treatment of a transaction. For this
purpose, the names of the Partnership, the Partners, their affiliates, the names
of their partners, members or equity holders and the representatives, agents and
tax advisors of any of the foregoing are not items of tax structure. Section 9.9
Not for Benefit of Creditors The provisions of this Agreement are intended only
for the regulation of relations among Partners and between Partners and former
or prospective Partners and the Partnership. This Agreement is not intended for
the benefit of any Person who is not a Partner, and no rights are intended to be
granted to any other Person who is not a Partner under this Agreement. Section
9.10 Consents Any and all consents, agreements or approvals provided for or
permitted by this Agreement shall be in writing and a signed copy thereof shall
be filed and kept with the books of the Partnership. Section 9.11 Reports As
soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (i) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (ii) a statement of
the total amount of Operating Profit or Operating Loss for such year and a
reconciliation of any difference between (A) such Operating Profit or Operating
Loss and (B) the aggregate net profits or net losses allocated by the Funds to
the Partnership for such year (other than any difference attributable to the
aggregate FC Profit or FC Loss allocated by the Funds to the Partnership for
such year). Section 9.12 Filings The Partners hereby agree to take any measures
necessary (or, if applicable, refrain from any action) to ensure that the
Partnership is treated as a partnership for federal, state and local income tax
purposes. Section 9.13 Headings, Gender, Etc. The section headings in this
Agreement are for convenience of reference only, and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof. As used
herein, masculine pronouns shall include the feminine and neuter, and the
singular shall be deemed to include the plural.



--------------------------------------------------------------------------------



 
[a1041advisorsvi038.jpg]
35 Signature Page Follows



--------------------------------------------------------------------------------



 
[a1041advisorsvi039.jpg]
S-1 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written. General Partner: Apollo Capital Management
VI, LLC By: /s/ Leon D. Black Leon D. Black President Initial Limited Partners:
/s/ Leon D. Black Leon D. Black /s/ John J. Hannan John J. Hannan



--------------------------------------------------------------------------------



 